DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 8/12/22 is acknowledged.
3.	Claims 16-20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/22.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 3 does not include electrode sheet 304 as mentioned in paragraph [0031] US 2022/0199978.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claim 9 is objected to because of the following informalities:  the limitation “active material comprises at least one of comprises carbon monofluoride and silver vanadium oxide” in lines 1-2 is improper alternative claiming and includes a drafting error. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “active material comprises at least one of  carbon monofluoride or silver vanadium oxide”.  Appropriate correction is required.
6.	Claim 13 is objected to because of the following informalities:  the limitation “the solid-state electrode” in line 1 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “the solid-state electrolyte”.  Appropriate correction is required.
7.	Claim 15 is objected to because of the following informalities:  the limitation “active material comprises at least one of  carbon monofluoride and silver vanadium oxide” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “active material comprises at least one of  carbon monofluoride or silver vanadium oxide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1 and 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites the limitation "the electrode" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an electrode".
11.	Claims 2-11 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1, 4, 5, 8, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599).
Regarding claim 1, Kondo discloses a lithium-ion battery (Col. 3, lines 51-62, Col. 1, lines 1-3, Col. 2, lines 20-36) comprising: a negative electrode(3, 3a, 3b, 3c, Figs. 1 & 2, Col. 2, lines 11-18); and a positive electrode (2, 2a, 2b, 2c, Figs. 1 & 2, Col. 2, lines 11-15) comprising: a plurality of sheets of electrode mixture(Col. 2, lines 20-36), the plurality of sheets including a first sheet comprised of a first electrode mixture including a first percentage of a solid-state electrolyte, and a second sheet comprised of a second electrode mixture including a second percentage of the solid-state electrolyte, the second percentage of solid-state electrolyte being lower than the first percentage of the solid-state electrolyte(Col. 7, lines 34-42), and a current collector having the plurality of sheets laminated thereon(Co. 8, lines 1-11), the plurality of sheets of an electrode being laminated together such that the second sheet is closer to the current collector than is the first sheet, and such that the first sheet is closer to a separator than is the second sheet(Col. 7, lines 34-42).
Regarding claim 4, Kondo discloses all of the claim limitations as set forth above. Kondo further discloses  the plurality of sheets are laminated such that a sheet closer to the current collector include a lower volume percentage of solid-state electrolyte than any sheet that is further from the current collector(Col. 7, lines 34-42, Example 4).
Regarding claim 5, Kondo discloses all of the claim limitations as set forth above. Kondo further discloses   the electrode is a cathode (positive electrode in Example 4).
Regarding claim 8, Kondo discloses all of the claim limitations as set forth above. Kondo further discloses each of the plurality of electrode sheets further comprises an active material(Col. 7, lines 34-42, Example 4).
Regarding claim 12, Kondo discloses an electrode (positive electrode 2, 2a, 2b, 2c, Figs. 1 & 2, Col. 2, lines 11-15)  comprising: a plurality of sheets of electrode mixtures (Col. 2, lines 20-36), the electrode mixtures comprised of varying percentages of a solid-state electrolyte and an active material (Col. 7, lines 34-42), the plurality of sheets laminated together such that a top sheet comprises a highest percentage of the solid-state electrolyte, and such that a gradient of percentages of the solid-state electrolyte is formed from the top sheet to a bottom-most sheet comprised of a lowest percentage of the solid-state electrolyte (Col. 7, lines 34-42, Example 4).
Regarding claim 14, Kondo discloses all of the claim limitations as set forth above. Kondo further discloses  the bottom-most sheet is closer to a current collector relative to the top sheet(Col. 7, lines 34-42, Example 4).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim(s) 2, 3,  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claim 1 above, and further in view of Maejima et al. (JPH07192763(A)) as cited in IDS dated 7/20/22 with citations from machine translation provided with this Office Action.
Regarding claim 2, Kondo discloses all of the claim limitations as set forth above. Kondo discloses solid electrolytes (Col. 3, lines 22-35) but does not explicitly disclose  the solid-state electrolyte comprises a polymer electrolyte.
Maejima teaches a polymer solid electrolyte secondary battery ([0001]).  Maejima teaches the polymer solid electrolyte is added so that the concentration decreases toward the positive electrode current collector, the filling amount of the positive electrode active material is not greatly reduced, and the ions of the negative electrode active material can be obtained, can be easily diffused into the positive electrode active material layer and the capacity of the battery can be increased ([0016]).  
It would have been obvious to one of ordinary skill in the art to modify the battery of Kondo with the solid-state electrolyte comprises a polymer electrolyte as taught by Maejima in order to promote the diffusion of negative electrode active material ions in the positive electrode active material layer.
Regarding claim 3, modified Kondo discloses all of the claim limitations as set forth above. Modified Kondo further discloses the polymer electrolyte comprises a gel polymer electrolyte(Maejima [0012]).
Regarding claim 7, Kondo discloses all of the claim limitations as set forth above. Kondo does not explicitly disclose  the electrode mixture further comprises a carbon conductive agent and a binder.
Maejima teaches a polymer solid electrolyte secondary battery ([0001]).  Maejima teaches the polymer solid electrolyte is added so that the concentration decreases toward the positive electrode current collector, the filling amount of the positive electrode active material is not greatly reduced, and the ions of the negative electrode active material can be obtained, can be easily diffused into the positive electrode active material layer and the capacity of the battery can be increased ([0016]).  Maejima teaches the electrode mixture further comprises a carbon conductive agent and a binder([0012]).
It would have been obvious to one of ordinary skill in the art to add to the battery of Kondo, the electrode mixture further comprises a carbon conductive agent and a binder as taught by Maejima in order to promote the diffusion of negative electrode active material ions in the positive electrode active material layer.
17.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claims 1 and 5 above, and further in view of Morita et al. (JP2020004686(A)) as cited in IDS dated 7/20/22 with citations from machine translation provided with this Office Action.
Regarding claim 6, Kondo discloses all of the claim limitations as set forth above. Kondo discloses the electrode is a hybrid cathode (Cu and TiS2 as electrode active substance, Example 4) but does not explicitly disclose the battery is a primary battery.
Morita teaches all solid state battery may be a primary battery or a secondary battery ([0044]).  Morita teaches the first electrode layer has a gradation structure in which the volume ratio of the active material is low in the composite layer near the solid electrolyte layer and the volume ratio of the active material in the composite layer near the first current collector is high([0015]). Morita teaches by adopting the gradation structure in this way, it is possible to improve charge/discharge characteristics at a high rate([0015]).
It would have been obvious to one of ordinary skill in the art to modify the battery of Kondo to the battery is a primary battery as taught by Morita  as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
18.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claims 1 and 8 above, and further in view of Chen et al. (US 2007/0077488).
Regarding claim 9, Kondo discloses all of the claim limitations as set forth above. Kondo discloses  the active material includes vanadium oxide (Col. 3, lines 51-58) but does not explicitly disclose comprises at least one of  carbon monofluoride or silver vanadium oxide.
Chen teaches an electrochemical cell ([0001]).  Chen teaches a hybrid cathode involves a mixture of carbon monofluoride and silver vanadium oxide ([0017]).
It would have been obvious to one of ordinary skill in the art to substitute in the battery of Kondo, the active material comprises at least one of  carbon monofluoride or silver vanadium oxide as taught by Chen as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
19.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claim 1  above.
Regarding claims 10 and 11, Kondo discloses all of the claim limitations as set forth above. Kondo discloses  the volume fraction of the combination of the solid electrolyte powder and the electrode active substance powder in the insulating elastomer in the electrode sheet is 75-95%, when the volume fraction is less than 75%, the contact efficiency with the solid electrolyte powder in the SE sheet becomes low and satisfactory characteristics as electrochemical element are not obtained and when the volume fraction exceeds 95%, the electrode sheet obtained is brittle and it is impossible to keep the sheet form(Col. 4, lines 34-46) but does not explicitly disclose the first sheet comprises about 35% by weight and about 31-58 percent by volume of solid-state electrolyte(claim 10) and  the second sheet comprises about 20% by weight and 18-41% by volume percentage of solid-state electrolyte(claim 11).
It would have been obvious to one of ordinary skill in the art to provide in the battery of Kondo,  the first sheet comprises about 35% by weight and about 31-58 percent by volume of solid-state electrolyte and  the second sheet comprises about 20% by weight and 18-41% by volume percentage of solid-state electrolyte in order to balance contact efficiency with the solid electrolyte powder in the solid electrolyte sheet and brittleness of the electrode sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
20.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claim 12 above, and further in view of Maejima et al. (JPH0719276(A)) as cited in IDS dated 7/20/22 with citations from machine translation provided with this Office Action.
Regarding claim 13, Kondo discloses all of the claim limitations as set forth above. Kondo discloses solid electrolytes (Col. 3, lines 22-35) but does not explicitly disclose  the solid-state electrolyte comprises a polymer electrolyte.
Maejima teaches a polymer solid electrolyte secondary battery ([0001]).  Maejima teaches the polymer solid electrolyte is added so that the concentration decreases toward the positive electrode current collector, the filling amount of the positive electrode active material is not greatly reduced, and the ions of the negative electrode active material can be obtained, can be easily diffused into the positive electrode active material layer and the capacity of the battery can be increased ([0016]).  
It would have been obvious to one of ordinary skill in the art to modify the battery of Kondo with the solid-state electrolyte comprises a polymer electrolyte as taught by Maejima in order to promote the diffusion of negative electrode active material ions in the positive electrode active material layer.
21.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (EP0284104) as cited in IDS 7/20/22 with citations from equivalent (US 4,810,599)
 as applied to claim 12  above, and further in view of Chen et al. (US 2007/0077488).
Regarding claim 15, Kondo discloses all of the claim limitations as set forth above. Kondo discloses  the active material includes vanadium oxide (Col. 3, lines 51-58) but does not explicitly disclose comprises at least one of  carbon monofluoride or silver vanadium oxide.
Chen teaches an electrochemical cell ([0001]).  Chen teaches a hybrid cathode involves a mixture of carbon monofluoride and silver vanadium oxide ([0017]).
It would have been obvious to one of ordinary skill in the art to substitute in the battery of Kondo, the active material comprises at least one of  carbon monofluoride or silver vanadium oxide as taught by Chen as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724